Citation Nr: 1424663	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability. 

2. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1984 to September 2005.  His awards and decorations include a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the RO in St. Petersburg, Florida.   

The Veteran testified before the undersigned at a July 2010 hearing at the RO.  A transcript has been associated with the file.  

This case was first before the Board of Veterans' Appeals (Board) in November 2010, when the Veteran's service connection claims for a cervical spine disability and a right knee disability were remanded for further development.  The development directed in the November 2010 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. The Veteran's cervical spine disability is not related to any incident of service, and did not manifest within one year of service.  

2. The Veteran's right knee disability is not related to any incident of service.  





CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2. The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims of entitlement to service connection for cervical spine and right knee disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An April 2005 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in November 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's complete service treatment records are in the file.  In accordance with the Board's November 2010 remand, the Veteran's VA treatment records have been associated with the file.  Private medical records identified by the Veteran have also been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

In accordance with the Board's November 2010 remand, the Veteran was afforded a series of April 2011 medical examinations to obtain opinions as to whether his cervical spine and right knee disabilities were the result of his service.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and listened to the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that these examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has a current diagnosis of arthritis in his cervical spine.  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disability may be subject to service connection based on continuity of symptomatology assuming that it involves arthritis.  Service connection may otherwise be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diseases such as arthritis become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 

A. Cervical Spine

The Veteran asserts that he is entitled to service connection for a cervical spine disability because he experienced neck problems in service, including pain following a 1992 car accident and airborne training jumps.  For the reasons that follow, the Board finds service connection is not warranted for a cervical spine disability.  

The medical evidence of record shows the Veteran has a current diagnosis of degenerative osteoarthritis in his cervical spine.  Thus the first element of his service connection claim is met.  

The Veteran has reported seeking treatment for neck pain on multiple occasions in service.  His service treatment records first show a complaint of neck pain in April 1992.  At that time, the Veteran reported he had been involved in a car accident the previous day, and he was diagnosed with mild cervical muscle strain.  His service treatment records also reflect complaints of neck pain in January and March 2005.  In January 2005, the Veteran presented with complaints of neck pain since the previous day and was diagnosed with cervical strain.  In March 2005, the Veteran again presented with complaints of pain in the back of his neck, and the treating provider noted he had been seen for neck pain while deployed.  The Veteran's service treatment records also contain a May 2005 joint Department of Defense (DOD) and VA medical examination, during which the Veteran reported neck pain that had begun "a long time ago."  As the Veteran's service treatment records contain indications of complaints and treatment related to his cervical spine, the second element of his service connection claim is met.  

The Veteran has a current diagnosis of arthritis in his cervical spine.  As noted above, under 38 C.F.R. § 3.309(a), a presumption of service connection may be applied for chronic diseases such as arthritis if it manifested during service or within one year of separation from service.  Although the Veteran complained of neck pain during service, arthritis was not diagnosed in service.  The Veteran was diagnosed with mild cervical muscle strain in April 1992 and January 2005.  The medical evidence of record shows the Veteran complained of muscle pain and stiffness in his neck during service, but there is no indication of in-service complaints or treatment related to the joints of the cervical spine.    

On examination in May 2005, no cervical spine disability was found.  X-rays of the cervical spine were not taken in May 2005 because the examiner found they were not indicated based on his clinical examination showing no cervical spine disability.  Clinical examination of the cervical spine at that time showed no limitation in range of motion.  There was also no edema, effusion, redness or warmth in the cervical spine.  The Veteran's October 2005 separation examination found normal results for the spine and did not indicate any cervical spine disability.  The first indication of cervical spine arthritis contained in the Veteran's post-service treatment records appears to be a December 2008 MRI showing cervical spondylosis.  

There is no indication in the evidence of record that the Veteran's cervical spine arthritis manifested within one year of his separation from service.  There is also no indication in the evidence of record that the Veteran suffered continuous cervical spine arthritis from the time of his separation from service to the present.  Although the Veteran reported experiencing neck pain on several occasions during service, his post-service treatment records do not show continuous complaints or treatment related to arthritis symptoms in his cervical spine.  

The Board finds the Veteran's cervical spine arthritis was not manifested in service or within one year of his separation from service.  Furthermore, there is no showing of continuous cervical spine arthritis symptoms from the time of the Veteran's separation from service to the present.  Therefore, the presumption of service connection for chronic diseases is not for application.  See 38 C.F.R. § 3.309(a).  

Although the Veteran's cervical spine arthritis may not be presumed to be related to service, his service connection claim must still be analyzed on a direct basis.  The first two elements of his direct service connection claim have been established above.  Therefore the remaining element is evidence of a nexus between the Veteran's current cervical spine disability and his service.


In accordance with the Board's November 2010 remand, the Veteran was afforded an April 2011 VA examination to evaluate his cervical spine disability.  On examination, the Veteran reported the onset of his neck pain occurred between 1992 and 1993.  He denied sustaining any in-service injury to his neck, but stated that his neck "tightened up for a few days" following each airborne training jump he completed.  The Veteran reported his neck pain had become progressively worse since onset, and that although he could still perform tasks with the pain, it caused reduced range of motion and headaches.  On clinical examination, the examiner found tenderness and decreased range of motion in the cervical spine.  The examiner provided a diagnosis of cervical spondylosis with moderate degenerative disc disease based on contemporaneous X-rays.  

The April 2011 VA examiner opined that the Veteran's cervical spine disability was less likely than not related to his service.  The examiner stated that disc degeneration and accompanying arthritis is a common development that occurs with aging.  The examiner stated that such age-related changes are present in 40 percent of adults over 35 years old and in almost all individuals over age 50, citing authoritative medical literature for this statement.  The examiner explained that the Veteran's cervical spine arthritis was a "stand-alone entity," which was neither adjunct to nor aggravated by the Veteran's in-service neck injuries or conditions.  

The Veteran's post-service treatment records, beginning in 2008, show several complaints of chronic neck pain.  As noted above, a December 2008 MRI showed degenerative arthritis in the Veteran's cervical spine.  A November 2007 VA spinal examination, conducted for the purpose of evaluating the Veteran's lumbar spine disability, did not contain any indication of cervical spine arthritis or disc degeneration.  The May 2005 DOD/VA examiner did not find a cervical spine disability on clinical examination.  

The Veteran's treatment records also show that he has reported several different onset dates of his neck pain.  At his May 2005 DOD/VA examination, he reported that his neck pain had begun " a long time ago," and the examiner noted that he was vague regarding the history of his neck problems.  The Veteran also denied sustaining any in-service injury to his neck at that time.  A July 2010 VA treatment record from the Daytona Beach outpatient clinic shows the Veteran reported his neck pain had begun eight years earlier.  At the Veteran's July 2010 Board hearing, he testified that his neck pain had begun following the 1992 car accident documented in his service treatment records.  The Veteran reported the onset of his neck pain as 1992 or 1993 at his April 2011 VA examination.   

The Board finds that the variety of onset dates the Veteran has reported for his neck pain indicate he may be an unreliable historian in this area.  The Board notes that although the Veteran is a combat veteran, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this instance as the Veteran has not alleged that he sustained a neck injury during combat operations.  

The Board acknowledges the Veteran's belief that his current cervical spine disability is related to his instances of neck pain during service. The Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion on the complex medical issue of the etiology of his cervical spine disability because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997).

The Board finds that the preponderance of the competent and credible evidence does not show a relationship between the Veteran's current cervical spine disability and his service.  There is no indication of such a relationship in the Veteran's post-service treatment records.  The May 2005 examination, conducted a few months prior to the Veteran's discharge, found no clinical evidence of a cervical spine disability.  Cervical spine arthritis was not diagnosed until December 2008.  

The April 2011 VA examiner opined that the Veteran's cervical spine arthritis was less likely than not related to service, clearly explaining his rationale that the Veteran's arthritis and disc degeneration were common age-related developments which were not related to the Veteran's in-service instances of muscle strain.  The Board has noted the Veteran's various reports of the date of onset for his chronic neck pain, and has found the Veteran to be an unreliable historian in this area.  There is no other evidence of record indicating a relationship between the Veteran's current cervical spine disability and his service.  The Board finds the third element of the Veteran's service connection claim is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a cervical spine disability on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Right Knee

The Veteran contends that he is entitled to service connection for a right knee disability as he sustained an in-service knee injury and complained of knee pain in service.  For the reasons that follow, the Board finds service connection for a right knee disability is not warranted.

The medical evidence of record shows the Veteran has diagnoses of a mild medial meniscal tear and mild degenerative changes, including early chondromalacia patella, in the right knee. Thus the first element of his service connection claim is met.  

The Veteran's service treatment records contain indications of right knee pain in January and May 2005.  In January 2005, the Veteran presented with complaints of right knee pain that was gradual in onset and localized to the superior medial aspect of the knee.  He was provided a diagnosis of patellar tendonitis.  In May 2005, the Veteran complained of right knee pain that occurred when driving, standing or sitting.  He was again diagnosed with patellar tendonitis.  At his July 2010 Board hearing, the Veteran testified that he had sustained a right knee injury during winter ski training at Fort Carson in 2001.  The Veteran reported that he had not sought treatment for this injury, and no indication of such an injury is contained in his service treatment records.  



As noted above, the Veteran's service treatment records contain a May 2005 joint DOD/VA examination, conducted a few months prior to his discharge in September 2005.  At that time, the Veteran reported chronic bilateral knee pain that had begun around 2003, but denied sustaining an in-service knee injury.  As the Veteran's service treatment records show complaints and treatment related to the right knee, the Board finds the second element of his service connection claim is met.  

In accordance with the Board's November 2010 remand, the Veteran was afforded an April 2011 VA examination to evaluate his right knee disability.  On examination, the Veteran reported the onset of his right knee pain as 2000, when he injured the knee during winter ski training at Fort Carson.  He reported that his right knee condition had improved since that injury.  On clinical examination, the examiner found tenderness at the medial joint line and decreased range of motion in the right knee.  No arthritis was found in contemporaneous X-rays.  The examiner provided a diagnosis of a mild medial meniscal tear.  

The April 2011 VA examiner opined that the Veteran's current right knee disability was less likely than not related to his service.  The examiner noted that the Veteran's service treatment records did not contain any indication of the Veteran's claimed right knee injury, and that there was no continued treatment pattern in service for a right knee condition.   The examiner also observed that there was a "significant silent interval" between the Veteran's claimed in-service injury and the Veteran seeking care for a right knee condition.  

The Veteran's post-service treatment records show complaints and treatment related to right knee pain beginning in 2006.  A May 2006 X-ray indicated no significant bone abnormality, but questionable tiny joint effusion in the right knee.  A December 2008 MRI indicated mild degenerative changes of the medial lateral and patellofemoral compartments, including early chondromalacia patella.  The MRI also noted a small amount of joint fluid was present in the right knee.  The Board notes that an X-ray performed at the Veteran's May 2005 DOD/VA examination found normal results for the right knee.  Furthermore, on clinical examination in May 2005, the Veteran's knee was found to have full range of motion, and no edema, effusion, redness, warmth, of laxity was found in the right knee.  

Review of the evidence of record shows the Veteran has reported conflicting onset dates of his right knee pain.  At his May 2005 DOD/VA examination, he reported his right knee pain began in approximately 2003, and denied sustaining any in-service injury to the right knee.  In a November 2008 statement, the Veteran mentioned going to sick call for his right knee in May 2005, but did not mention any in-service injury.  At his July 2010 Board hearing, the Veteran reported, apparently for the first time in the evidence of record, that he had sustained an in-service injury to his right knee in 2001 during winter ski training at Fort Carson.  The Veteran also stated that his right knee pain began following such an injury at his April 2011 VA examination.  The Veteran reported he had not sought treatment for that injury, and no indication of the injury is contained in the evidence of record.  Furthermore, no indication of a prior history of injury to the right knee is contained in the Veteran's January and May 2005 service treatment records related to right knee pain.  

The Board finds that the variety of onset dates the Veteran has reported for his right knee pain, and his inconsistent reports regarding an in-service right knee injury, indicate he may be an unreliable historian in this area.  As noted above, although the Veteran is a combat veteran, the provisions of 38 U.S.C.A. § 1154(b) are not applicable in this instance as the Veteran's alleged in-service injury to his right knee occurred during a training exercise, not during combat operations.  

The Board acknowledges that the Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion on the complex medical issue of the etiology of his right knee disability because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, supra.  

The Board finds that the preponderance of the competent and credible evidence does not show a relationship between the Veteran's current right knee disability and his service.  The Veteran's service treatment records contain complaints of right knee pain in January and May 2005, when he was diagnosed with patellar tendonitis.  Although the Veteran reported sustaining an in-service right knee injury during winter ski training at his July 2010 Board hearing and his April 2011 VA examination, his service treatment records do not contain any indications of such an injury, or of any right knee complaints or treatment before 2005.  At the Veteran's May 2005 DOD/VA examination, he explicitly denied any history of injury to his right knee in service.  X-rays conducted at the May 2005 examination showed normal results for the Veteran's right knee, and the knee was also normal on clinical examination.  

The April 2011 VA examiner opined that the Veteran's right knee disability was less likely than not related to service because there was no indication of an in-service knee injury or a continued treatment pattern in service for a right knee condition, and also a significant gap between the time of the Veteran's claimed in-service injury and the time he began to seek treatment for a right knee condition.  The Board has found the Veteran to be an unreliable historian as to the date of onset of his right knee pain, as discussed above.  There is no other evidence of record indicating a relationship between the Veteran's current right knee disability and his service.  The Board finds the third element of the Veteran's service connection claim is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a right knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 







							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right knee disability is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


